DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 20130299483) or alternatively, in further view of Espargilliere et al. (US Pub 20050014625).
Regarding claims 1-2, 4, 6-7, 15-16, 20 and 21: Kim teaches a coating composition comprising (in wt%) 40-75 P2O5 (0027), 10-20 of Na2O (a I group based metal oxide) (0028-0029), 0.1-20 B2O3 (0037), 0.1-10 ZnO (0045) and 0.1-5 BaO (a II group based metal oxide) (see 0042). 
The oxide ranges above all overlap those claimed and as overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Kim’s workable ranges (MPEP 2144.05). 
Kim’s composition also includes 0.1 to about 10 Al2O3 (0036) and as “about” has been held by the courts to allow for values slightly higher than the value proceeding the In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997), Kim’s “about” 10 Al2O3 is considered to overlap or at the very least, include values so close to the 15 claimed.  As overlapping ranges, as well as those that are merely just close, has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within and close to Kim’s workable ranges (MPEP 2144.05). 
Further, in the instance Applicants argue that Kim’s Al2O3 range would not overlap or be close enough to the claimed range to render it obvious, it is noted that it has been held by the courts that general differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. More specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Kim teaches the general conditions of the claim as discussed above. Additionally, Kim teaches that the presence of Al2O3 improves heat resistance and one having ordinary skill would find it obvious to optimize the content of Al2O3 through routine experimentation to obtain desired heat resistance.  
Alternatively, in the instance Applicants argue that the claimed Al2O3 would not be rendered obvious over Kim alone, it is noted that Kim does not appear to place limits on their Al2O3 content and instead, Kim only generally teaches their coating being a P2O5 containing glass enamel coating for the interior of ovens.
 Kim to include their coating comprising 20-40% Al2O3 to obtain a desirable enamel coating. 
Kim also teaches a cooking device comprising a cooking chamber defined by a cavity of the device, a door configured to open and close the cooking chamber and a heating source to provide heat to an object in the chamber. The door includes a base glass and the above composition can be used as a coating on the glass (0067-0082). 
Regarding claims 17 and 19: The visible-light transmittance of the glass coated with the composition is within the range claimed (0067) and the base glass can be soda lime (see Examples). 

Claims 1-2, 4, 6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espargilliere et al. (US Pub 20050014625).
Regarding claims 1-2, 4, 6-7 and 20: Espargilliere teaches a coating composition (in wt%) overlapping the compositions claimed (see abstract, 0011, 0015, 0016). As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Espargilliere’s workable ranges (MPEP 2144.05). 

s 15-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espargilliere et al. (US Pub 20050014625) in view of Kim (US Pub 20130299483).
Regarding claims 15-17, 19 and 21: Espargilliere teaches an oven cooking device. Although Espargilliere may not explicitly recite the structure of the oven, it is noted that the features claimed would all be considered implicitly taught. Specifically, Espargilliere teaches an oven and ovens inherently include a cooking chamber defined by a cavity, a door that opens and closes the cooking chamber and at least one heating source to heat food going into a chamber
	Espargilliere does include a coating composition (in wt%) overlapping the compositions claimed (see abstract, 0011, 0015, 0016) coated on the interior of the oven cavity. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Espargilliere’s workable ranges (MPEP 2144.05). 
	Although Espargilliere teaches the coating being on the oven interior, they fail to teach their coating being specifically on the oven door, the door including glass and the coated glass having a transmittance as claimed. However, they do not appear to exclude these features and instead, only generally teach the coating being a P2O5 containing glass enamel coating for the interior of ovens.
	As Kim, who similarly teaches a P2O5 containing glass enamel coating for the interior of ovens, discloses that such coatings can be desirably placed on the interior of the door for improving the cleaning performance of the door, the oven doors can be  Espargilliere to include their coating being specifically on the interior of a soda-lime glass door to improve the cleaning performance of the door and the coated glass having a transmittance of 70-75% to obtain a desirable coated door. 
Response to Arguments
Applicant's arguments filed April 15, 2021 regarding the present amendments overcoming Yamamoto have been fully considered and they are persuasive. The previous rejections over Yamamoto have been withdrawn.
Applicant's arguments filed April 15, 2021 of the present amendments overcoming Kim and Espargilliere have been fully considered but they are not persuasive.
Initially, regarding Kim, Applicants argue that the claims recite 15 to 35% Al2O3 whereas Kim only teaches about 0.1 to about 10% Al2O3 which neither overlaps nor is close to the claimed range. 
This is not persuasive. While the Examiner agrees that Kim only teaches about 0.1 to 10% Al2O3, as discussed in the Office Action, as “about” has been held by the courts to allow for values slightly higher than the value proceeding the term In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997), Kim’s “about” 10 Al2O3 is considered to overlap or at the very least, include values so close to at least the 15 end point in the claimed range.  As overlapping ranges, as well as those that are merely just close, has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having 
Further it is noted that it has been held by the courts that general differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. More specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Kim teaches the general conditions of the claim as discussed above. Additionally, Kim teaches that the presence of Al2O3 improves heat resistance and one having ordinary skill would find it obvious to optimize the content of Al2O3 through routine experimentation to obtain desired heat resistance.  
Additionally, it was also discussed in the Office Action that even in the instance it can be shown that Kim alone, would not render the claimed Al2O3 obvious, Kim in view of Espargilliere would. Specifically, Kim does not appear to place limits on their Al2O3 content and instead, Kim only generally teaches their coating being a P2O5 containing glass enamel coating for the interior of ovens.
	As Espargilliere, who similarly teaches a P2O5 containing glass enamel coating for the interior of ovens, discloses that such enamels can comprise 20-40% Al2O3 as desired, it would have been obvious to one having ordinary skill at the time of invention to modify Kim to include their coating comprising 20-40% Al2O3 to obtain a desirable enamel coating. 

This is not persuasive. Initially it is noted for clarity of the record that Kim does not require Al2O3 to only be 1 to 3% and instead, this is simply an embodiment disclosed therein (see par 0036 for example). Secondly, although Kim does teach that ZrO2, Al2O3 and TiO2 may be combined to improve heat resistance, Kim teaches that ZrO2, Al2O3, TiO2, WO3, and/or BaO may improve heat resistance (See Par. 0038) which indicates that Al2O3 itself can be used for heat resistance.
 Additionally, although Applicants may be adding their Al2O3 for a different purpose than Kim’s purpose of improved heat resistance, this is not persuasive because the art does not have to teach the same purpose but instead, only has to teach or render obvious the composition itself. It is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicants further argue that a person of ordinary skill would not have been led, absent impermissible hindsight gleaned from the present application to modify Kim’s Al2O3 range of 1-3% to 15-25% as claimed and such a modification would improperly extend the disclosure of Kim and would be picking and choosing from Kim only to support the Examiner’s position. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the assertion of obviousness for the claimed range came directly from Kim or alternatively, Kim in view of Espargilliere and in no way was gleaned from Applicants’ disclosure.
 Additionally, although Applicants argue that modifying Kim to obtain the claimed range would improperly extend the disclosure of Kim and would be merely picking and choosing, this is not persuasive and not the case. Specifically, although Kim may not explicitly disclose the range of 15-25%, as discussed in the Office Action, Kim’s disclosure does teach a range up to “about” 10% and due to the “about” terminology allowing for values slightly above 10% (see MPEP 2144.05), Kim’s disclosed range would be considered to overlap or be so close to the 15% end point of the range claimed to render it obvious (see overlapping and close to ranges in MPEP 2144.05). As such, the claimed range is not considered to extend the disclosure of Kim.
Additionally, it was noted by the Office that even though Kim may not explicitly disclose the range of 15-25% and instead, only teaches up to “about” 10%, differences in compositions will not support the patentability of subject matter encompassed by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Kim teaches the general conditions of the claim as discussed above. Additionally, not only does Kim never teach that their Al2O3 cannot be more than their disclosed “about 10%”, Kim teaches that the presence of Al2O3 improves heat resistance and one having ordinary skill would find it obvious to optimize the content of Al2O3 through routine experimentation to obtain desired heat resistance.  
Further, it was also asserted by the Office that although Kim may only disclose embodiments of up to about 10%, Kim does not appear to place limits on their Al2O3 content and instead, only generally teaches their coating being a P2O5 containing glass enamel coating for the interior of ovens.
	As Espargilliere, who similarly teaches a P2O5 containing glass enamel coating for the interior of ovens, discloses that such enamels can comprise 20-40% Al2O3 as desired, it would have been obvious to one having ordinary skill at the time of invention to modify Kim to include their coating comprising 20-40% Al2O3 to obtain a desirable enamel coating. 
	For all these reasons, the assertion that the claimed range would have been obvious over Kim would not be improper and would not be merely picking and choosing.
Regarding Applicants arguments over Espargilliere, Applicants argue that the claims recite 15 to 35% Al2O3 and 2-4% ZnO whereas Espargilliere only teaches about 
This is not persuasive. While the Examiner agrees that Espargilliere does teach 20-40%Al2O3, this clearly overlaps the claimed range. Additionally, although Applicants assert that the reference only teaches “about 1.76% ZnO” this is not the case. Specifically, for clarity of the record, while Espargilliere does disclose “about 1.76% ZnO”, this is merely a disclosed embodiment (see end of par. 0011) and they also disclose a broader teaching of “up to about 15% MgO+CaO+SrO+BaO+ZnO” (see 0011 and 0015) as well as 0-3% ZnO (see 0016). It is noted that as “about” has been held by the courts to allow for values slightly higher than the value proceeding the term In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997), the “about” 1.76 is considered to overlap or at the very least, include values so close to at least 2 end point in the claimed range. Additionally, the “up to about 15% MgO+CaO+SrO+BaO+ZnO” allows for ZnO contents overlapping the range claimed and the teaching of 0-3% ZnO overlaps the claimed range. As overlapping ranges, as well as those that are merely just close, has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within and close to Espargilliere’s workable ranges (MPEP 2144.05). 
Applicants also argue that the present specification discloses that ZnO in the composition increases light transmittance and Al2O3 improves chemical resistance and durability whereas Espargilliere only describes their coating being scratch resistance, stain resistance and maintains easy to clean.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants further argue that a person of ordinary skill would not have been led, absent impermissible hindsight gleaned from the present application to modify Espargilliere to include the ranges but this is not persuasive. Initially, in response to applicant's argument regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the assertion of obviousness for the claimed range came directly from Espargilliere and in no way was gleaned from Applicants’ disclosure.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784